
Exhibit 10.1
 


SETTLEMENT AGREEMENT AND MUTUAL RELEASE


THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (this "Agreement'') is made by and
between Petrolia Energy Corporation ('Petrolia") and all of its officers, board
members, representatives, successors, affiliates, agents, heirs and assigns, and
Dead Aim Investments, LLC and all of its members, officers, board members,
representatives, successors, affiliates, agents, heirs and assigns (collectively
"Dead Aim''), as follows:


l.          Inconsideration for the payment to Petrolia by Dead Aim in the
amount of U.S.$ 10.00, and other good and sufficient consideration, Petrolia,
acting for themselves and in behalf of their officers, agents, employees,
affiliates, heirs, successors and assigns and all others in privity, do hereby
RELEASE, ACQUIT, and FOREVER DISCHARGE Dead Aim, and all of its members,
officers, board members, representatives, successors, affiliates, agents, heirs
and assigns from any and all claims, losses, demands, costs, damages and causes
of action, whether in contract or in tort, known or unknown, arising out of or
in any way related to the Twin Lakes San Andres Unit located in Chavez County,
New Mexico. This settlement is intended to cover and does cover not only all now
known injuries, losses and damages, but any future injuries, losses, and damages
not now known or anticipated but which may later develop or be discovered,
including all the effects and consequences thereof as they relate to the Twin
Lakes San Andres Unit located in Chavez County, New Mexico. Additionally,
Petrolia agrees to and shall indemnify and hold harmless Dead Aim and its
officers, directors, employees, agents, representatives, successors and assigns
from any claims regarding the Twin Lakes San Andres Unit, including but not
limited  to claims related to royalties, bonding, plugging, and operating
expenses and costs related thereto. This Release includes and releases all
claims of those claiming by, through or under Petrolia related to JOA expenses
or costs. This release and indemnity herein all includes any claims by the State
of New Mexico or any boding companies related to the Twin Lakes San Andres Unit
located in Chavez County, New Mexico.
 
2.          Inconsideration of the agreements and covenants made herein, Dead
Aim, acting for itself and all of its officers, board members, representatives,
successors, affiliates, agents, heirs and assigns do hereby RELEASE, ACQUIT, and
FOREVER DISCHARGE Petrolia, together with their agents, employees, affiliates,
attorneys, heirs, successors and assigns of and from any and all claims, losses,
demands, costs, damages and causes of action, whether in contract or in tort,
known or unknown, arising out of or in any way related to the Twin Lakes San
Andres Unit located in Chavez County, New Mexico, EXCEPT TO THE EXTENT THAT ALL
INDEMNITY OBLIGATIONS CREATED AS A RESULT OF THIS AGREEMENT ARE SPECIFICALLY
RESERVED.
 
3.          It is understood and agreed by all parties that this agreement
constitutes the settlement of disputed claims and allegations, and that by
making this agreement neither party confesses any fault, guilt or blame
whatsoever. Each of the parties represents and warrants that (a) this release
and settlement agreement is the legal and binding obligation of such party,
enforceable against him or it in accordance with its terms; (b) no
authorization, consent or approval is required for the execution, delivery and
performance of this Release by any such party; (c) no party has assigned or
otherwise transferred any of his or its right or interest in of the claims
settled and dismissed herein; (d) no party in relying .upon any statement or
representation of any agent of the parties being released hereby; and (e) each
of the parties has read and understood this release, has been advised of its
effect by counsel of their choice, and executes the release as their free act
and deed.
Authority.
 
4.        Petrolia specifically warrants and represents that it has the full
right and authority to enter into this Agreement and to grant and to consummate
or cause to be consummated the transaction

--------------------------------------------------------------------------------



contemplated by this Agreement The person signing this Agreement on behalf of
Petrolia is authorized to do so. This Agreement and all of the documents to be
delivered by Petrolia at Closing will be authorized and properly executed and
will constitute the valid and binding obligations of Petrolia, enforceable in
accordance with their terms.
 
5.          The statements and representations contained herein are to be
considered contractual in nature and not mere recitations of fact and this
Agreement shall be binding upon our assigns, administrators, executors, and
lega1 representatives forever. This Agreement and release represents the final
agreement among the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the parties. This Settlement Agreement may be
amended only by an instrument in writing executed by the party to be bound
thereby.
 
6.          It is intended that the execution of this Agreement will be
accomplished in multiple original parts and each shall be deemed for all
purposes an original. Execution of a facsimile or electronic version of this
Agreement with an electronic or scanned signature shall be binding as if
executed in the original form.
 
EXECUTED in multiple counterparts, each of which shall constitute an original,
this  12th   day of February 2017.
 

 
Dead Aim Investments, LLC
 
Petrolia Energy Corporation
   
 
 
 
     /s/ Craig Cavalier   /s/ Zel Khan    
Craig Cavalier
 
Zel Khan
   
Manager
 
Chief Executive Officer
 


 